 

  
  

 

§ § §i§”§iz

   

 

. . . . M_ §~§;i_§_:i'§<i §t,li~$§}. i§:§?§~`»'l§§§§i§§`"f " §
Eastern District of California aAS?["R tita‘ra…,§~r ft §i°§§~§§~§§“§§§
1 a§ it er ewi§i§one\ii¢t
United States of Arnerica ) §§§`§§§§ §§ §§§ v
v. )
) Case No.
Amerika Mobley § 2c 1 3 " M.i " 9 2 5 6 AC
Ben_jamin Gilbert ) d
)

 

Defendant(s)

CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief

 

 

Be innin On or about March 7, 2016, and continuing in the COunties Calaveras, Placer, Amador, El . the
g g through December 8, ZOl 8 of Dorado, and elsewhere
WW__ Eastern District of iwm_{m___C_al_i~fornia , the defendants violated:
Cad€ Sectian Ojj’ense Descripz‘ian
Zl U.S.C. §§ 846 and 84l(a)(l) Distribution and conspiracy to distribute and possess with intent to distribute at least 10

grams of a mixture and substance containing a detectable amount of Lysergic Acid
Diethylarnide (LSD) and a mixture and substance containing a detectable amount of 3 4
l\/Iethylenedioxymethamphetarnine (MDl\/IA)

This criminal complaint is based on these facts:

(see attachment)

Continued on the attached sheet.

 

 

 

Printed name and title

Sworn to before me and signed in my presence.

 

§ _ .

 

Dat'e: 51

 

, .
Judge s Slgnan¢re

City and state: Allison Claire, U.S. Magistrate Judge

 

P)"inted name and title

 

 

Case 2:19-cr-00055-.]AI\/| Document 1 Filed 12/14/18 Page 2 of 24

AFFIDAVIT IN SUPPORT OF SEARCH WARRANT., CRIMINAL COMPLAINT,
AND ARREST WARRANTS

l, Special Agent Brian Nehring of the DEAj being duly sworn, depose and state
as follows:
Background and Expertise

l. l am a Special Agent of the Drug Enforcement Administration (DEA), San Francisco
Field Division, and have been so employed since l99l. l have had numerous
assignments since beginning With DEA, including being assigned to the Clandestine
Laboratory Enforcement Team from l997 to l999, the Oakland Resident Office
between l999 and 2002, and the Mobile Enforcement Team (MET) between 2002
and 2004. l have been assigned to the Sacramento Division Office since September
of 2004.

2. l have received specialized training in narcotic investigation matters including, but
not limited to, drug interdiction, drug detection, money laundering techniques and
schemes, drug identification, and asset identification and removal, from the Drug
Enforcement Administration (DEA). ln addition, l graduated from the DEA Basic
Agents Academy at the FBI Academy at Quantico, Virginia. ln total, l have received
in excess of 500 hours of comprehensive formalized classroom instruction in those
areas outlined above.

3. l have assisted in the execution of more than four hundred (4()()) Warrants to search
particular places or premises for controlled substances and/or related paraphernalia,
indicia and other evidence of violations of federal drug narcotics statutes. As a result,
l have encountered and become familiar With various tools, methods, trends, and
paraphernalia and related articles utilized by traffickers in their efforts to import,
conceal, manufacture and distribute controlled substances Central to all trafficking
efforts, regardless of the drug, is the traffickers' effort to make a profit from those
dealings or transactions, either for the purchase of additional substances or material
gain. l have been actively involved as case agent in excess of two hundred (200)
investigations and have talked With confidential informants involved in the trafficking
of narcotics, and this has formed the basis of my opinions.

4. l have been qualified as and have testified as an expert Witness in both federal and
state court in the Northern and Eastern Districts of California and in counties
including Alameda, Contra Costa, Solano, Sacramento and others. These areas of
qualification have included possession for sale, possession With intent to distribute,
manufacturing of a controlled substance and cultivation.

 

 

Case 2:19-cr-00055-.]AI\/| Document 1 Filed 12/14/18 Page 3 of 24

Scope of Requested Criminal Complaint and Search Warrant

. This Affidavit is submitted in support of a Criminal Complaint and Arrest Warrants

charging Amerika MOBLEY and Benj amin GILBERT with distribution and
conspiracy to distribute and possess with intent to distribute at least 10 grams of a
mixture and substance containing a detectable amount of Lysergic Acid Diethylamide
(LSD) and 3 4 Methylenedioxymethamphetamine (l\/lDl\/IA) in violation of 21 U.S.C.
§§ 846 and 841(a)(l).

This Affidavit is also submitted in support of a search warrant to search the following
locations:

A. The current residence of GlLBERT and MOBLEY located at 2366 Tahoe
Vista Drive, South Lake Tahoe, California;

B. The person of Benjamin GILBERT
C. The person of Amerika MOBLEY; and

D. All vehicles over which any owner, occupant, or resident of the premises
has dominion and control, as determined by agent’s observation of such
person operating or accessing vehicle; DMV records showing ownership
or use of the vehicle; witness statements establishing ownership or use of
the vehicle; or car keys to operate the vehicle found in the actual or
constructive possession of such person.

7. lbelieve that l\/IOBLEY and GILBERT are large*scale LSD, l\/lDl\/IA, cocaine, and

marijuana traffickers working together and currently operating within the Eastem
District of Califomia. Based upon the ongoing federal investigation detailed below, l
believe that l\/IOBLEY and GILBERT have been distributing large amounts of LSD,
l\/lDl\/IA, cocaine, and marijuana in the Eastem District of California, as well as
throughout other states including New York, from 2015 through 2018. GILBERT
and MOBLEY supplied me with over 10 grams of LSD and amounts of l\/IDMA and
Cocaine during this period. l believe that l\/IOBLEY and GlLBERT are currently
living at their residence at 23 66 Tahoe Vista Drive, South Lake Tahoe, California,
and that they have consistently used vehicles registered in their names to transport
and deliver their drugs. This Affidavit therefore also requests authority to search the
locations described in Attachinent A in order to located and seize the items described
in Attachinent B as evidence and instrumentalities of violations of 21 U.S.C. §§
84l(a)(1) and 846 ~ conspiracy to distribute, distribution, and possession with intent
to distribute LSD, l\/lDl\/IA, Cocaine and l\/Iarijuana.

 

 

 

Case 2:19-cr-00055-.]AI\/| Document 1 Filed 12/14/18 'Page 4 of 24

Background of Investigation

2014-2015 initial investigation identifying Amerika MOBLEY as large-scale LSD,

10.

11.

MDMA, cocaine, and marijuana source Of supply for seized drugs

Beginning in 2014, l conducted an investigation of two drug traffickers working in
concert in the Sacramento, California area who were involved in the sale and
distribution of large amounts of l\/IDl\/IA and LSD. l subsequently met them together
in an undercover capacity beginning in June 2014 and began purchasing powder
MDl\/IA and liquid LSD from them. Between 2014 and August 2015, l purchased
approximately 4,500 dosage units of LSD in liquid suspension and over a pound of
l\/lDl\/IA from these two individuals in Sacramento County.

ln September 2015, l arranged for these two individuals to deliver approximately
1500 dosage units of LSD in a liquid suspension and a half-kilogram of powder
l\/IDMA in Sacramento in exchange for an agreed price of approximately $27,000.00.
Upon delivery, these two individuals were arrested Shortly after their arrest, a
federal search warrant was executed at their nearby residence. At this location,
agents located and seized an additional half-kilo gram of powder MDl\/IA,
approximately a kilogram of cocaine, another apparent 10,000 dosage units of LSD in
a liquid suspension, a crystalline gram of pure LSD which l know from my training
and experience to be the equivalent of 10,000 dosage units once converted to liquid
suspension or other carrier medium, additional amounts of other drugs to include
psilocybin mushrooms, DMT, 2C~B, Oxycodone, and approximately $125,000.00.

l spoke to both of these individuals, both separate and apart, following their arrests.
They acknowledged and waived their Mirana’a rights and agreed to speak with me.
These individuals related that begimiing in approximately 2012, they met an
individual known to them as Leekah, subsequently identified from a Department of
Motor Vehicles (Dl\/IV) photograph as Amerika MOBLEY, in the San Francisco
Bay Area. At this time MOBLEY was the kilogram MDMA source of supply to their
mutual acquaintance and they began obtaining a kilogram of powder MDMA at a
time from MOBLEY for prices between $21,000.00 and 328,000.00. Per these
individuals, they and other persons would pool their money to give to l\/IOBLEY,
who would return with multiple kilograms of powder MDMA. These individuals
related that they did not know where MOBLEY actually lived but at various times he
claimed to live in San Francisco, Santa Rosa and most recently in the Grass Valley
and Nevada City, California area.

These individuals related that eventually MOBLEY began supplying them with grams
of LSD for approximately 329,000.00 per gram and that it sometimes came in liquid
form or in crystalline form. They related that the last time they had dealt with
MOBLEY was approximately two months prior to their arrest at which time they
purchased two grams of LSD and a kilogram of MDMA from him, which included
the LSD and MDMA they had attempted to deliver to me that day and the remaining
amount that had been recovered from their residence They also indicated that

 

 

12.

13.

14.

15.

16.

17

Case 2:19-cr-00055-.]AI\/| Document 1 Filed 12/14/18 Page 5 of 24

l\/IOBLEY` had provided them with kilogram quantities of cocaine in the past but that
the cocaine recovered from their residence had been supplied by another individual

These individuals related that approximately two or three days prior to their arrests,
they had received a call from MOBLEY who had stated that there was a new batch of
MDMA available if they were interested The previous evening, around 10:00 p.m.,
one of these individuals received a call from l\/IOBLEY who stated they could meet
the following evening in the Bay Area for them to give him the money for the
kilogram of l\/IDMA, which he indicated was cheaper than usual at $23,000.00.
MOBLEY indicated he would ca11 that afternoon to confirm and to pick a location
and time to meet.

Both individuals stated that MOBLEY would be expecting a cellphone call that
aftemoon; otherwise, he would become suspicious that something was not right, or he
would become angry they had blown him off. Therefore, they agreed to place a
recorded telephone call to MOBLEY to explain why they could not meet. One of
these individuals placed a monitored and recorded telephone call in my presence to
MOBLEY. During this call, the one individual told l\/IOBLEY that they would not be
able to meet because the other individual had crashed their car, wrecked it
completely, and was in the hospital. l\/IOBLEY asked if this person wanted to meet
later, and the individual indicated he/she would call MOBLEY once they figured out
what was going on. This individual also asked MOBLEY if there was any LSD (“L”)
available, and MOBLEY indicated there was and it was better than the last stuff he
had provided.

ln late 2017, both these individuals testified in front of a federal grand jury in
Sacramento as to the facts surrounding their arrests and their relationship obtaining
LSD, l\/IDMA, Cocaine, and Marijuana from l\/IOBLEY and identified him as their
source of supply. As of this time, they have not yet received any consideration as to
their pending case.

lnquiries with the National Criminal lnformation Center (NClC) revealed that
l\/IOBLEY had a criminal history including, but not limited to, arrests for Possession
of a Controlled Substance, Vandalism and Possession of l\/larijuana, and other
misdemeanor crimes.

Benj amin GILBERT 2016 LSD UC purchases and links to Amerika MOBLEY

ln 2015 and 2016, l spoke with a Confidential Source, hereinafter referred to as the
CS, regarding the ongoing LSD trafficking activities of multiple individuals in the
South Lake Tahoe, Califomia area.

. At this time, the CS was providing me with information solely in hopes of receiving

financial compensation The CS has a criminal history mostly confined to DUl
offenses and has no felony convictions. The CS has provided me with assistance in
the past including but not limited to providing intelligence, making controlled

 

 

18.

19.

20.

Case 2:19-cr-00055-.]AI\/| Document 1 Filed 12/14/18 Page 6 of 24

purchases of narcotics, and introducing undercover agents to purchase narcotics The
CS ’s information has previously been used in state and federal search warrant
affidavits leading to the seizure of large quantities of narcotics and the successful
prosecution of individuals for federal narcotics offenses. l have never found the CS
to be false or misleading, and the CS’s descriptions of drugs and drug dealing have
been entirely consistent with my own training and experience in this area. For these
reasons, l consider the CS reliable.

The CS related that he/ she had several individuals in the South Lake Tahoe area in
the last couple of years who claimed to be large LSD, l\/IDMA, Cocaine, and
l\/larijuana traffickers. Two of these individuals were known to the CS as “Benj a,”
subsequently identified as Benjamin GILBERT, and GlLBERT’s friend, hereinafter
referred to as “X” for the purposes of this affidavit as l am not currently requesting an
arrest warrant for this individual and do not wish to place this individual at any undue
risk. The CS met both individuals in South Lake Tahoe in approximately 2015.
GlLBERT represented himself as a musician “DJ” and X represented himself as a
professional skier. They both claimed to have moved to the Tahoe area from out of
state and to have been living in the Tahoe area for several years. GlLBERT and X
also informed the CS that they were was heavily involved in trafficking in LSD,
l\/lDl\/IA, Cocaine, and Marijuana, which they sold in the Tahoe area in addition to
transporting to other states for distribution

The CS related that during 2015 and 2016, GlLBERT used the same cellular
telephone number, 801~867~5210. lnquiries with Verizon cellular telephone company
revealed that this number was subscribed in the name of Benjamin GlLBERT. The
CS related that GlLBERT had claimed at specific times to be using this telephone to
contact his source of supply for LSD who he claimed lived in the Grass
Valley/Nevada City area.

The two individuals discussed above identified the phone number 707-326»3 871 as
being used by MOBLEY in 2015. This was the number to which they made the
recorded call to l\/lOBLEY to discuss the possibility of obtaining additional MDl\/lA
and LSD. lntelligence Analyst Matthew Kregor subsequently examined the tolls for
this no-name prepaid telephone and observed that during late 2015 and early 2016,
this telephone number was in high frequency contact with GlLBERT’s subscribed
telephone throughout this time and during times when GlLBERT had claimed he was
contacting his LSD source in the Grass Valley/Nevada City area. Dl\/lV inquiries for
MOBLEY revealed that MOBLEY had, as of 2014, began providing a residential
address of 10699 Spenceville Road, Penn Valley, California. l noted that Penn
Valley is adjacent to Grass Valley in rural Nevada County. For these reasons, l
formed the belief that GILBERT was most likely obtaining MDl\/IA and LSD from
MOBLEY and that he was using his telephone to communicate with MOBLEY for
that purpose.

2l.l subsequently learned through open source inquiries that GlLBERT had been listing a

residential address of 3704 Primrose Road, South Lake Tahoe, California in recent

 

 

Case 2:19-cr-00055-.]AI\/| Document 1 Filed 12/14/18 Page 7 of 24

years. Other agents and l traveled to this residence on subsequent occasions and
observed a black 2003 Nissan Pathflnder registered in GlLBERT’s name in Nevada
parked at this location.

22.Beginning in lanuary 2016, ltelephonically contacted GILBERT at his identified

telephone and represented myself as an individual who was a mutual friend of one of
his acquaintances and who wished to obtain LSD from him. l subsequently arranged
through recorded calls and text messages to meet GlLBERT on January 29, 2016, in
the parking lot of a Safeway Store in Placerville, California to purchase
approximately five vials of liquid LSD (each vial the equivalent of 100 dosage units)
for an agreed price of 32,000.00. An example of some ofthe text messages l received
from GlLBERT leading up to this transaction is the following: Hey buddy! J ust
wanted to keep you informed? We just got back to my
housem We’re honestly not gunna get out of her till

113 0...Just wanted to let you know! GlLBERT indicated he was
traveling from his residence in South Lake Tahoe and he subsequently arrived in the
same black Nissan Pathfinder and delivered the suspected LSD (54 gross grams - gg)
to me at this location. GILBERT related that he was a DJ and that he traveled quite a
bit and that he also had powder MDMA available for sale at 31100 per ounce, which
he said was cheap. GILBERT related that the LSD he was delivering to me came
from his main source of supply who converted gram quantities of “fluff” crystalline
LSD into vials of liquid LSD of very high quality. Subsequent analysis by the DEA
Western Regional Laboratory revealed that this substance GILBERT sold was 12.529
grams of Lysergic Acid Diethylamide (LSD).

23.0n l\/larch 7, 2016, l again arranged during recorded calls and text messages to

24.

GILBERT to deliver ten vials of liquid LSD from him for the agreed price of
34000.00. During the calls leading up to this transaction GlLBERT related that his
LSD source was in the process of generating a large number of vials and that he had
visited his friend who lived on a rural property just outside of Grass Valley. An
example of one of the text messages l received from GlLBERT leading up to this
transaction is the following: Just called! ! Got that number for you.
GILBERT again indicated he was traveling from South Lake Tahoe and he again
arrived in Placerville driving the same black Nissan Pathfinder. GlLBERT met me in
a K~l\/lart parking lot and delivered the LSD (77 gg). During the subsequent
conversation related to me that he was operating marijuana grows throughout
Northern California and was shipping large amounts of marijuana out of state.
Subsequent analysis by the DEA Western Regional Laboratory revealed that this
substance GlLBERT sold was 20.47 grams of Lysergic Acid Diethylamide (LSD).

During this time, lA Kregor noted that the previously-identified 707~area code pre-
paid cellular telephone used by l\/IOBLEY had been de-activated. lA Kregor
identified a new cellphone believed to be used by MOBLEY, 530-446-4483, which
was a Verizon cellphone initiated on April 9, 2016 and subscribed to Amerika
l\/IOBLEY at 10699 Spenceville Road, Penn Valley, California. lA Kregor analyzed
the tolls for this phone and noted that its calling pattern matched that of the

 

 

25.

26.

27.

28.

29.

Case 2:19-cr-00055-.]AI\/| Document 1 Filed 12/14/18 Page 8 of 24

previously~identified phone, and that soon after being initiated it began having regular
contact, both calls and texts, with the identified telephone subscribed to GlLBERT,
which l was contacting during this same period to arrange these LSD transactions

ln May and lune 2016, l engaged in further recorded narcotics-related text messages
and calls with GILBERT, during which l arranged to purchase approximately 1000
dosage units of liquid LSD in suspension and a half~ounce of powder l\/lDl\/lA as a
sample for a total price of $4,200.00. An example of one of the text messages l
received from GlLBERT leading up to this transaction is the following: I ’ ll
call u tomorrow! Everything is good! I’ll call u around
noon . '

On lurie 30, 2016, GlLBERT met me at an ln-N~Out Burger in Placerville and
delivered 108 gg of LSD to me. GlLBERT related that his source for LSD had
“grams and grams for days” and that he broke down crystalline LSD. GlLBERT
indicated this person also had as much MDMA as GlLBERT could want but the price
would not go down on the l\/lDl\/IA. GlLBERT also discussed shipping drugs to his
customers in `New York. l agreed to contact GlLBERT again in the future.
Subsequent analysis by the DEA Western Regional Laboratory revealed that this
substances GILBERT sold were 14.593 grams of Lysergic Acid Diethylamide
(LSD) and 12.967 grams of 3.4-Methylenedioxymethamphetmamine (MDMA).

lA Kregor subsequently noted that the Verizon phone with number 530-446-4483
which was subscribed to MOBLEY and which was in contact with GlLBERT during
this period ceased to be used in approximately August 2016. lA Kregor leaned that a
new cellular Verizon Cellular telephone subscribed in l\/lOBLEY’s name and
subscribed to l\/lOBLEY’s Penn Valley, California address was initiated on August
28, 2016.

ln October 2016, the CS related that he/she had been informed by some mutual
friends of GILBERT that the source of supply for LSD, MDMA, Cocaine, and
l\/larijuana to GlLBERT was a Black l\/lale adult known as “Leekah” who resided in `
Nevada County and who was originally from the San Francisco Bay Area,
specifically, Oakland, Califomia.

2017 LSD UC purchases from “X” and links to MOBLEY

ln early 2017, l spoke to the same CS. He/ she had run into X after not having seen
him for over a year. X had at that time told the CS that he had recently been placed in
direct contact with an LSD source of supply and that this person was obtaining and
distributing gram quantities of crystalline LSD X related that he was currently
obtaining approximately 30 vials of liquid LSD at a time from this source (equating to
approximately 3000 dosage units, as each “vial” usually contains 100 dosage units)
and could obtain grams of crystalline LSD if he had the money.

 

 

30.

31.

32.

33.

Case 2:19-cr-00055-.]AI\/| Document 1 Filed 12/14/18 Page 9 of 24

ln l\/larch 2017, the CS arranged at my direction to purchase eight vials of liquid LSD
from X for approximately 3300 per vial. X indicated on that particular day that he
was working at his job at a ski resort and he requested to meet in the parking lot of
that business l transported the CS to that location in my vehicle. X subsequently
came out to my vehicle and the CS introduced me to X. At this time l purchased the
eight vials of suspected liquid LSD (71 gross grams) from X in exchange for
32400.00 OAF. l told X l would contact him in the future to purchase additional
LSD, Following this transaction, X was observed by Task Force Officer (TFO)

l ames Applegate to walk from my vehicle to his nearby vehicle. After accessing this
vehicle, he was observed to return on foot to the ski resort complex. Subsequent
analysis by the DEA Western Regional Laboratory revealed that this substance X sold
was 21.953 grams of Lysergic Acid Diethylamide (LSD).

ln April 2017, l telephonically contacted X and arranged to purchase 1000 dosage
units of LSD from him in Auburn, California at a public business parking lot. X
arrived as a passenger in a vehicle which was driven by a female adult whom he
indicated was his friend who was giving him a ride to the San Francisco Bay Area. X
entered my vehicle and produced a bag containing a foil~wrapped rectangle
comprised of 1000 blotter paper dosage units bearing the images of Angels (85.8
gross grams). l paid X $2800 OAF for this LSD, X related to me that he normally
obtained only vials of liquid LSD but this LSD on blotter paper was of good quality
and was from a separate source than his normal source so he had obtained quite a bit
to assess the quality. l again agreed to purchase additional LSD in the future.
Subsequent analysis by the DEA Western Regional Laboratory revealed that this
substance X sold was 8.4 grams of Lysergic Acid Diethylamide (LSD).

ln l\/lay and lune 2017, l engaged in recorded calls and text messages with X at a
particular cellular telephone arranging to purchase a similar amount of LSD
(approximately 1000 dosage units), which he indicated would definitely be in liquid
form as l had requested An example of some of the text messages l received from X
leading up to this transaction is the following: Paas ing squaw; Get a water
Cup from them and jist get ice; keep em chill.

On lune 6, 2017, l agreed to meet X at a public business parking lot in Truckee,
California to purchase the LSD, X subsequently arrived in a vehicle later found to be
registered in his name. X entered my vehicle and sold me approximately 1000
dosage units of liquid LSD in nine separate Visine eye drops vials (150.9 gross
grams) for 32900 OAF. X indicated to me that one of the vials was clearly marked
and was a “double” vial containing 200 dosage units. X told me that he had left his
nearby residence early that morning and had traveled to meet his source of supply in
South Lake Tahoe that day. X related that while at that location he had assisted this
individual in converting the crystalline LSD into liquid vials, including the LSD vials
he had just delivered to me. X indicated that there would be additional LSD available
in following week. Following this transaction, X exited my vehicle and returned to
his vehicle and drove out of the lot. Subsequent analysis by the DEA Western

 

 

34.

35.

36.

37.

Case 2:19-cr-00055-.]AI\/| Document 1 Filed 12/14/18 Page 10 of 24

Regional Laboratory revealed that this substance X sold was 43.9 grams of Lysergic
Acid Diethylamide (LSD).

lA Kregor subsequently noted that on the days l spoke to X leading up to this
transaction, X’s identified telephone had high frequency telephonic contact with the
identified telephone subscribed to l\/IOBLEY. The first time l was contacted by X
following the April 2017 transaction was on May 23, 2017 at approximately 815 8
p.m. when X sent me a text message asking me what was up. Toll records showed
that X had engaged in a two minute call with MOBLEY’s telephone moments before
sending me this text message IA Kregor noted that X continued to have contact with
MOBLEY’s telephone immediately before and after calls with me leading up to lurie
6, 2017. On this date (June 6, 2017) X’s and MOBLEY’s telephones engaged in 15
calls, including apparent no-duration text messages, during the approximate times X
indicated he had traveled to South Lake Tahoe to meet his LSD source to obtain the
LSD. lA Kregor noted that after June 6, 2017, X’s and MOBLEY’s telephones had
no contact until July 29, 2017 at 3:24 p.m. at which time they engaged in a text
message X had obtained a new cellular telephone in July 2017. l had no contact
with X following the June 6, 2017 LSD transaction until luly 29, 2017 at
approximately 3:25 p.m., when 1 received a text message from him from this new
number asking for a call back to discuss upcoming transactions within one minute of
the text message with MOBLEY’s telephone l believe this text message exchange
between X and MOBLEY within seconds of X contacting me after not having
communicated with me for over six weeks was X and MOBLEY engaging in LSD~
related text communication

ln July 2017, the Honorable Magistrate ludge Allison Claire authorized the
installation of a GPS tracking device on X’s vehicle In August 2017, agents traveled
to X’s residence and were able to locate the vehicle and installed the GPS tracker
covertly.

ln August 2017, l engaged in recorded narcotics related calls and text messages with
X, during which l arranged to purchase a large amount of LSD from him.
Specifically, on August 6, 2017, at approximately 7:15 p.m., l telephonically
contacted X and inquired about purchasing more LSD, X related that he would call
his source of supply immediately and that it would be the same LSD from the same
source that had supplied the LSD in June 2017. X stated several times he would call
the source immediately

Toll analysis showed that immediately after this conversation, at approximately 7:20
p.m., X’s cellphone sent three successive text messages to l\/IOBLEY’s identified
cellphone, as well as multiple text messages the following day. On August 8, 2017,
at approximately 7:23 p.m., l again telephoiiically contacted X and stated l was
prepared to meet him in the next day or so. X related that he would immediately
contact his source of supply to find out how much LSD he had left. Toll analysis
showed that immediately following this call and beginning at 7:28 p..m and through

 

 

38.

39.

40.

41.

42.

Case 2:19-cr-00055-.]AI\/| Document 1 Filed 12/14/18 Page 11 of 24

8:38 p.mi, X’s and MOBLEY’s telephones engaged in approximately 15 text
messages back and forth.

On the morning of August 9, 2017, l again telephonically contacted X after receiving
a call from him. X stated that he had just gotten word from his source of supply and
that X was going to obtain the exact same LSD from the exact same source (“lt’s 100
percent the same thing, it’s the same guy”) that day and we could meet the following
day. Toll analysis showed that on August 9, 2017, just prior to calling me, X had
received three text messages from MOBLEY’s telephone and then engaged in
approximately 23 calls and text messages with MOBLEY’s telephone the remainder
of the day through approximately 8:55 p.m.

On August 10, 2017, in the evening, X attempted to call me and sent me text
messages The following is an example of some of the text messages l received from
X during this period: I was up since eight trying to get a new
phone; IGot you all those last night I will drive down
please call me . X subsequently called me and related to me that he had
broken his phone that morning and had spent the better part of the day traveling to
Reno, Nevada to obtain a new phone. X indicated to me that he had obtained the
LSD from his source of supply late the previous evening and that he had the LSD and
was prepared to meet me the following morning to deliver the LSD. l agreed.

SA Max Lashchuk checked the GPS data from the court authorized GPS

tracker which was installed on X’s vehicle, and observed that on the evening of
August 9, 2017, X’s vehicle traveled from his Placer County residence to Ruby Way,
South Lake Tahoe, California where he arrived at approximately 9:05 p.m,,
approximately ten minutes following the last contact with MOBLEY’s telephone at
8:55 p.m., and stayed there until approximately 9:33 p.m. before returning directly
back to Kings Beach.

Prior to this time, lA lQegor learned that one of the highest-frequently contacted
cellphone numbers by MOBLEY’s telephone was a cellphone used by Kendra g
BLUl\/l, MOBLEY’s suspected girlfriend who had previously listed the same Penn
Valley, California address with him (which is the same address his phone was
subscribed to) and who per analysis of Facebook accounts apparently lived with
MOBLEY. lnquiries with Dl\/IV revealed that BLUl\/l had recently registered a
vehicle and supplied a residential address of 3720 Ruby Way, #A, South Lake Tahoe,
Califomia. lnquiries with Liberty Utilities revealed that services had been initiated at
this location in BLUl\/l’s name in 2017.

On the morning of August 10, 2017, SA Lashchuk traveled to 3720 Ruby Way #A,
South Lake Tahoe, Califomia. At this residence (a separate residence with a garage
located on the left side of a duplex) SA Lashchuk observed and photographed a red
2003 Ford F15 0 truck, California license plate #39391(}1, parked in the driveway.
Dl\/l'\/ records showed this vehicle was registered in the name of Amerika MOBLEY
at 10699 Spenceville Road, Penn Valley, Califomia. lbelieve based upon X’s

10

 

 

 

43.

44.

45.

46.

Case 2:19-cr-00055-.]AI\/| Document 1 Filed 12/14/18 Page 12 of 24

statements regarding calling and traveling to obtain the LSD from his source of
supply on Au gust 9, 2017, the toll records showing immediate calls and texts back
and forth with MOBLEY’s subscribed telephone, the GPS information for X’s
vehicle showing it traveling to this location on the evening when he indicated he had
traveled to meet his source late that evening to obtain the LSD, and l\/IOBLEY’s
vehicle being observed at this location the following moming, that MOBLEY
supplied the LSD to X, most likely at this location.

l agreed to meet X at on August 11, 2017 at a public location in Rocklin, Califomia.
The GPS tracker on his vehicle showed vehicle leaving X’s residence that morning
and traveling directly to the agreed public location in Rocklin where l observed X’s
vehicle X entered my vehicle and sold me approximately 1700 dosage units of liquid
LSD in 17 separate eye drops vials (153 gross grams) for $4900 OAF. X and l
discussed the quality of the LSD and future transactions Subsequent analysis by the
DEA Western Regional Laboratory revealed that this substance X sold was 31.9
grams of Lysergic Acid Diethylamide (LSD).

After August 11, 2017, l had no contact with X until September 15 , 2017, at
approximately 4:00 p.m., when he sent me a text message identifying himself and his
new telephone number and asking when l might want to meet again. Subsequent toll
analysis showed that X was using a new Verizon telephone Toll analysis showed
that at on September 15 , 2017, at approximately 4:02 p.m., within two minutes of
contacting me, X’s telephone called l\/IOBLEY twice and apparently engaged in a
conversation.

ln late September, l engaged in recorded calls and texts with X discussing a possible
future LSD transaction. Toll analysis showed that during and around these times, X’s
telephone was in contact (including text messages) with MOBLEY’s telephone l did
not speak to X again till late October 2017.

Between October 30 and early November 2017, l engaged in several recorded
narcotics related telephone calls with X discussing the possibility of an LSD
transaction for over 2000 dosage units During these calls, X indicated that his source
of supply was planning on traveling to obtain multiple gram quantities of crystalline
LSD. X encouraged me to consider obtaining up to a gram of LSD at a `time, which
would equate to at least 10,000 dosage units l noted that toll analysis of X’s
telephone showed that on October 30 and November l, 2017, in and around the times
l spoke to X, X’s telephone was in contact with l\/IOBLEY’s telephone, including text
messaging.

2018 MOBLEY and GILBERT continue to engage in narcotics trafficking and are

47.

living together at 2366 Tahoe Vista Drive, South Lake Tahoe, California
ln January 2018, l spoke with the original CS. This individual related that he/she had

spoken to GlLBERT recently and had been invited to GlLBERT’s new residence at
2366 Tahoe Vista Drive, South Lake Tahoe, California. While at this residence,

ll

 

 

 

48.

49.

50.

Case 2:19-cr-00055-.]AI\/| Document 1 Filed 12/14/18 Page 13 of 24

GlLBERT introduced the CS to an individual who had apparent complete access to
the residence as well and who GlLBERT referred to as “Leekah.” The CS identified
this individual from a Dl\/l\/ photograph as MOBLEY.

GlLBERT told the CS that he and MOBLEY had been operating a profitable “wax”
THC extraction business and that they were buying as much bulk marijuana refuse
material as possible in order to manufacture this product They were letting everyone
know they Would pay a finders-fee for any referrals to marijuana growers who had
bulk refuse GlLBERT related that he and MOBLEY had acquired a large rural
property in Calaveras County to operate the largest portion of their Butane Honey Oil
(BHO) extraction operatioii. GlLBERT told the CS that they had been able to locate
a consistent source of “palates full of butane,” the solvent used to extract THC from
marijuana plant material, and that they could “blow more wax” than any of their
competitors GlLBERT told the CS that obtaining this location had allowed them to
expand and manufacture much more extract than when he and MOBLEY were just
using their South Lake Tahoe residence

ln February 2018, l was contacted by HSl Special Agent Harry Ubele of the
Philadelphia Regional Office of the Department of Homeland Security. SA Ubele
related to me that on February 13, 2018, SA Ubele and other HSl agents contacted
GlLBERT and MOBLEY at the Philadelphia lnternational Airport as part of a bulk
cash courier investigation unrelated to this case. GlLBERT and l\/IOBLEY spoke to
agents and admitted that they had been traveling together and had been in New York
and Philadelphia and were on their way back to their residences in South Lake Tahoe.
Both individuals initially denied possessing any large amounts of US Currency.
However, during a subsequent check of their luggage, agents located what they
believed (without counting) was approximately $10,000.00 in a sock in MOBLEY’s
luggage and approximately 39000.00 in a sock in GlLBERT’s luggage Both
individuals voluntarily gave contradicting statements GlLBERT initially stated they
had come to Philadelphia to see a parade and then that he had come to the East Coast
to purchase Valentine’s Day presents for his girlfriend The US Currency was
subsequently seized and neither individual was willing to provide an address to which
to send forfeiture notice They were then allowed to continue on with their flight.

l spoke with the CS again in mid-2018. The CS related that GILBERT had informed
the CS that he and l\/IOBLEY were using a private truck shipping company to
transport drugs to the East Coast. GILBERT related that he was still distributing
large amounts of cocaine and LSD, The CS informed GlLBERT that l had been
obtaining LSD from X during 2017 instead of GlLBERT. The CS told GILBERT
that when l had realized that X was obtaining the LSD from MOBLEY and that
GlLBERT and MOBLEY were partners, l told the CS to tell GlLBERT l was going
to contact him again and get the LSD from GlLBERT as l had in 2016 instead of
going through X as l had in 2017. GILBERT indicated that this was wise, that l
should call him again, and that he obtained better quality LSD from MOBLEY than X
had been because MOBLEY did not adulterate the LSD when he gave it to
GlLBERT.

12

 

51.
l

j 52.

53.

54.

Case 2:19-cr-00055-.]AI\/| Document 1 Filed 12/14/18 Page 14 of 24

lA Kregor analyzed the respective Verizon telephones for MOBLEY, GlLBERT, and
X for January 2018. lA Kregor noted that after November 2017, X’s telephone began
contacting GlLBERT (including text messaging) but had little contact with
MOBLEY’s telephone Despite this, GlLBERT’s and MOBLEY’s telephones have
high~frequency nearly daily contact and engage in frequent text messaging. Analysis
showed that GlLBERT’s and MOBLEY’s telephones also had numerous contacts,
including text messaging, with numerous out~of-state numbers, including locations
GlLBERT has stated he was shipping cocaine, LSD, MDMA, and marijuana

l noted that during surveillance conducted of 2366 Tahoe Vista Drive, South Lake
Tahoe, California through September 2018, agents routinely observed vehicles
registered in the name of GlLBERT and MOBLEY per DMV records parked in
driveway of the residence together or directly in front of the residence 1 noted that
one of these vehicles was the original red 2003 Ford Truck, California license plate
39391Gl registered in l\/IOBLEY’s name which had been observed parked at the
residence where X went in August of 2017 when he claimed he had traveled to South
Lake Tahoe to obtain the LSD he sold me Agents also observed a red F ord Ranger at
this same location which had also been observed in 2017 at Ruby Avenue in 2017
when X had traveled to that location to obtain the LSD previously Based on this, l
formed the belief that GlLBERT and MOBLEY had moved in together at 2366 Tahoe
Vista Drive, South Lake Tahoe, Califomia.

September 2018 purchases of MDMA and cocaine from GILBERT and
MOBLEY and arrangement for purchase of large amount of LSD in December
2018

ln late 2018, l telephonically contacted GlLBERT at his original telephone number.
During recorded calls, GlLBERT shared with me that he and his roommate were
involved in a large interstate marijuana shipping endeavor and were also heavily
involved in manufacturing BHO/wax products GlLBERT related that they had
invested in specialized equipment including electric presses in order to conduct this
manufacturing GlLBERT also related that despite this, they were still involved in
the distribution of LSD, MDMA, and Cocaine and he would be happy to re~initiate
supplying me with any or all of these substances

ln September 2018, l arranged during recorded calls to purchase a large amount of
LSD from GlLBERT that month. GlLBERT related to me that he was obtaining large
amounts of Cocaine and l\/lDl\/lA at a time from a source of supply in Southem
Califomia. He said that he was getting “whole things,” which l understood to mean
kilogram amounts GlLBERT also related to me that his roommate had the source of
supply for LSD, GlLBERT told me that they only dealt in the best quality products
but that they only liked doing things that were worth there time l discussed obtaining
between 15 and 20 vials of LSD from GILBERT. He indicated that this would be
fine but that he hoped in the future it would be larger amounts as they only liked
dealing in bulk. GILBERT informed me that most of their money was wrapped up in

13

 

 

55.

56.

57.

58.

Case 2:19-cr-00055-.]AI\/| Document 1 Filed 12/14/18 Page 15 of 24

their marijuana/BHO business and asked me if l would be willing to “throw in” with
them for the LSD and to travel with them with the cash to go get it when his
roommate went to go get the LSD. l told GlLBERT l was unable to do so as it was
not my money GlLBERT indicated he understood and that normally it would not be
a problem and that once they received payment for their marijuana/BHO investment
they would cover the money to get the LSD themselves

GlLBERT informed me that they currently had a large amount of l\/lDl\/IA and
cocaine as well. l arranged to purchase approximately a quarter pound of l\/lDl\/lA
and a half ounce of cocaine as a sample from them on September 26, 2018 in
Placerville, Califomia. GlLBERT related that he and his roommate had to travel to
their Calaveras County property in furtherance of their marij uana/BHO operation.
That day, l observed GlLBERT arrive in a white Subaru Forester (later found to be
registered in his name in the State of Nevada) which he was driving and in which l
clearly observed MOBLEY as the passenger in the front seat. GlLBERT got into my
vehicle and sold me 139gg of suspected MDMA and 60gg of suspected Cocaine in
exchange for 34550. GlLBERT related to me that if l was willing to purchase at least
50 vials of LSD at a time in the future they would drop the price to $250 per vial, as
they were buying in bulk. GlLBERT also told me that he and his partner were aware
that l had gone through X to obtain LSD in 2017, and that l could come directly to
them in the future and it would be better quality After this transaction, GlLBERT
and l\/IOBLEY were followed directly to a rural location iri Calaveras County where
surveillance was discontinued l performed a presumptive field test on the suspected
cocaine which tested positive for the presence of cocaine

1 was contacted by GILBERT in late November and early December 2018. During
recorded calls, GlLBERT informed me that his roommate was his LSD source and
that if l was interested in obtaining large amounts 50 vials and up, it would not be a
problem. On December 8, 2018, l spoke with GlLBERT and related l was prepared
to obtain at least 50 vials within a week. He then spoke with someone he was with
and stated that they would cover the price of the acid and would have it available by
approximately December 15, 2018. GlLBERT confirmed that he and his roommate
were still living at the same residence in South Lake Tahoe, California but would be
willing to meet me in Placerville, California to deliver the LSD if necessary

TFO Dave Stevenson traveled to 2366 Tahoe Vista Drive, South lake Tahoe,
California on December 5, 2018 and again observed the same red Ford Trucks
associated with GlLBERT and MOBLEY parked in the driveway of the residence

Training and Experience Regarding Drug Trafficking and Drug Traffickers

As a result of my experience and training, l have learned that traffickers who deal in
various quantities of controlled substances, or those that assist in that venture,
maintain and tend to retain accounts or records of those transactions Such records
detail amounts outstanding, owed, or expended, along with records tending to indicate
the identity of co-conspirators. These records may be kept on paper or contained in

14

 

59.

60.

61.

62.

63.

Case 2:19-cr-00055-.]AI\/| Document 1 Filed 12/14/18 Page 16 of 24

memory calculators or computers lt is also my experience that these traffickers tend
to keep these accounts and records in their residence and in the areas under their
control. lt is my training and experience, that in the case of drug dealers evidence is
likely to be found where the dealers live lt is also my training and experience that
where criminal activity is long-term or ongoing, equipment and records of the crime
will be kept for some period of time

Based upon my experience and training, l have learned that drug traffickers often
place their assets in names other than their own to avoid detection of those assets by
law enforcement and the lntemal Revenue Service (lRS); that those persons are
commonly family members friends and associates who accept title of assets to avoid
discovery and detection; that traffickers also often place assets in the ownership of
corporate entities to avoid detection by law enforcement agencies and although these
assets are in other individual(s) or corporate names the traffickers continue to use
these assets and exercise dominion and control over them. Typically traffickers keep
records of those registrations and transactions in their residence

l have learned that large-scale drug traffickers often have on hand large amounts of
United States currency in order to maintain and finance their ongoing business lt has
been my experience that drug traffickers often keep large sums of currency, caches of
drugs financial instruments precious metals jewelry, automobiles and other items of
value and/ or proceeds of drug transactions including evidence of financial
transactions related to obtaining, transferring, secreting or spending large sums of
money acquired from engaging in the acquisition and distribution of controlled
substances in their residence or in the areas under their control.

ln my experience traffickers commonly have in their possession, that is, on their
person, at their residence and in the areas under their control, firearms including but
not limited to handguns pistols revolvers rifles shotguns machine guns and other
weapons Such firearms are used by drug violators to protect their illicit drug
trafficking operations and themselves against law enforcement and other drug
violators because the illicit drug trade is an inherently dangerous illegal activity
involving large amounts of valuable contraband and drug proceeds Such property
may include, but is not limited to, narcotics and other dangerous drugs j ewelry,
narcotic paraphernalia, books records ledgers and quantities of currency

ln my experience, traffickers commonly have in their possession, that is on their
person, at their residences and their vehicles and in the areas under their control and
which they have free and ready access to, drugs including but not limited to in this
case, LSD, l\/lDl\/lA, cocaine, and marijuana, which they intend to distribute lt is my
experience that these drug traffickers commonly use these areas (vehicles, residences
properties etc.) as locations to conceal their narcotics from law enforcement

ln my experience drug traffickers may take or cause to be taken, photographs or
videotapes of themselves their associates their property, and their product Such

15

 

 

64.

65.

66.

67.

68.

69.

70.

Case 2:19-cr-00055-.]AI\/| Document 1 Filed 12/14/18 Page 17 of 24

traffickers often maintain photographs and/or videotapes at their residence or in the
areas under their control.

ln my experience, large scale traffickers often maintain in their possession and at their
residence fictitious identification, including but not limited to, driver’s licenses
employment cards insurance cards social security cards certificates of birth and
passports which are obtained by the traffickers and utilized in an effort to prevent law
enforcement identification of the traffickers and their drug trafficking activities

ln my experience, drug traffickers often use vehicles in which to transport and
distribute controlled substances in facilitation of their trafficking activities lt has also
been my experience that traffickers will also use vehicles as locations in which to
store controlled substances prior to distribution During prior investigations l have
observed that drug traffickers will often use vehicles registered in the names of
individuals other than themselves in an effort to avoid detection by law enforcement

ln addition, these traffickers tend to attempt to legitimize their assets by establishing
domestic and foreign businesses by creating shell corporations by utilizing bank
haven countries and attorneys specializing in drafting and establishing such entities
employed to “launder” the proceeds derived from the distribution of controlled
substances

ln establishing these entities the traffickers often must travel to meetings in foreign
countries as well as domestically As a result of that travel, records are generated
reflecting travel by commercial and private aircraft, Commercial Ocean and private
vessels as well as common carrier(s).

lndividuals involved in the distribution of LSD, MDMA, cocaine, and marijuana
often make, or cause to be made, pictures videos movies compact discs floppy
discs or other such items which are or contain photographic or digital images in order
to memorialize their methamphetamine di stribution, use, possession, or any other
activities surrounding their cocaine trafficking activities and that such items often
identify co-conspirators in their cocaine trafficking activities

lt has been my experience in the past, and particularly in this case, that when suspects
use mobile telephones to communicate with cooperating individuals or undercover
agents to set up the cocaine deals records relating to these activities will be found
stored iri the cellular telephone The drug traffickers in this case (MOBLEY and
GlLBERT) have made extensive use of text messaging to communicate about their
ongoing drug trafficking l noted that there were numerous apparent “Short l\/lessage
System,” or “Sl\/lS,” 0 second calls recorded per telephone records between
MOBLEY and GlLBERT, indicative of text message communication l too have
engaged in narcotics-related text messages with GlLBERT.

l know that narcotics traffickers use mobile telephones to communicate with one
another, either by voice or text message Mobile telephones preserve in their memory

16

 

 

71.

72.

73.

Case 2:19-cr-00055-.]AI\/| Document 1 Filed 12/14/18 Page 18 of 24

a history of incoming, outgoing, and missed calls which can lead to evidence of the
telephone numbers of other narcotics traffickers and the dates and times that they
and/or the mobile telephone user dialed one another’s telephones Mobile telephones
also contain in their memory a telephone book. This allows the user to store
telephone numbers and other contact information; the information stored in a
telephone used by a narcotics trafficker is evidence of the associations of the
narcotics trafficker, some of which are related to his or her illegal business l\/lobile
telephones also contain in their memory text messages sent, received, and drafted by
the mobile telephone user. The text message history of a narcotics trafficker’s mobile
telephone can contain evidence of narcotics trafficking because it shows the
communications or planned communications of a narcotics trafficker and the
telephone numbers of those with whom the narcotics trafficker communicated or
intended to communicate l\/lobile telephones also have a voicemail function that
allows callers to leave messages when the telephone user does not answer. Narcotics
traffickers sometimes leave voice messages for each other and this is evidence both of
their mutual association and possibly their joint criminal activity Mobile telephones
can also contain other user-entered data files such as “to-do” lists which can provide
evidence of crime when used by a narcotics trafficker. l\/lobile telephones can also
contain photographic data files which can be evidence of criminal activity when the
user was a narcotics trafficker who took pictures of evidence of crime l\/lobile
telephone companies also store the data described in this paragraph on their own
servers and associate the data with particular users’ mobile telephones

As described above and in Attachment A, this Affidavit seeks permission to search
and seize things that are related to the LSD, l\/lDl\/IA, cocaine, and marijuana
conspiracy between MOBLEY and GlLBERT, in whatever form such things are
stored Based on my knowledge, training, and experience, l know that electronic
devices can store information for long periods of time Even when a user deletes
information from a device, it can sometimes be recovered with forensics tools.
Similarly, things that have been viewed via the lnternet are typically stored for some
period of time on the device This information can sometimes be recovered with
forensics tools

lt is my opinion, based on my training and experience, and the training and
experience of other law enforcement investigators to whom l have spoken, that the
items listed in Attachment B are items most often associated with the distribution of
controlled substances including LSD, l\/lDl\/lA, cocaine, and marijuana, as well as the
proceeds from such illegal operations

The facts set forth in this Affidavit are known to me as a result of my personal
participation in this investigation, through conversations with other agents and
detectives who have participated in this investigation and from reviewing official
reports documents and other evidence obtained as a result of this investigation This
Affidavit is not an exhaustive enumeration of the facts that l have learned during the
course of this investigation but, instead, are facts that l believe support a finding of
probable cause to search the requested locations

`17

 

76.

77.

74.

75.

Case 2:19-cr-00055-.]AI\/| Document 1 Filed 12/14/18 Page 19 of 24

Based on my experience and training, and after consulting with other law
enforcement officers experienced in drug investigations l know that individuals
involved in drug dealing often maintain at their residences vehicles and their persons
the items described in Attachment B. lndividuals involved in drug dealing also often
maintain paraphernalia for packaging, weighing, cutting, testing, distributing and
identifying controlled substances Therefore, l am requesting authority to seize all the
items listed in Attachment B to this Affidavit and incorporated here by reference

_BMQ_SM_I

l respectfully request that this Court issue an order sealing, until further order of the
Court, all papers submitted in support of this application, including the application,
search warrant, arrest warrants complaint, and affidavit l believe that sealing these
documents is necessary because the persons to be arrested and the items and
information to be seized are relevant to an ongoing investigation into criminal
activities by MOBLEY, GOLBERT, and their coconspirators Based upon my
training and experience l have learned that criminals actively search for criminal
affidavits and search warrants over the internet, and disseminate them to other
criminals as they deem appropriate i.e., post them publicly online. Premature
disclosure of the contents of this affidavit and related documents may have a
significant and negative impact on the continuing investigation and may severely
jeopardize its effectiveness as well as endanger the safety of agents serving the
warrant requested

Conclusion

ln this case the facts set forth in this Affidavit demonstrate probable cause to believe
that the locations listed in Attachment A to this Affidavit contains evidence of a
crime contraband fruits of a crime and other items illegally possessed, property
designed for use intended for use, or used in committing a crime specifically,
Amerika MOBLEY and Benj amin GILBERT and their ongoing collective effort to
distribute and possess with intent to distribute LSD, l\/lDl\/lA, cocaine and marijuana
in violation of2l U.S.C. §§ 846 and 841(a)(1).

Specifically, l respectfully request authority to search:

A. The current residence of GlLBERT and l\/IOBLEY located at 2366 Tahoe
Vista Drive, South Lake Tahoe, California;

B. The person of Benj amin GILBERT
C. The person of Amerika MOBLEY;
D. All vehicles over which any owner, occupant, or resident of the premises

has dominion and control, as determined by agent’s observation of such
person operating or accessing vehicle; Dl\/lV records showing ownership

18

 

 

 

Case 2:19-cr-00055-.]AI\/| Document 1 Filed 12/14/18 Page 20 of 24

or use of the vehicle; witness statements establishing ownership or use of
the vehicle; or car keys to operate the vehicle found in the actual or
constructive possession of such person;

78. l further request that based upon this Affidavit, a Criminal Complaint and Arrest
Warrants be issued for Amerika MOBLEY and Bcnj amin GILBERT charging
them with distribution and conspiracy to distribute and possess with intent to
distribute at least 10 grams of a mixture and substance containing a detectable amount
of LSD and a mixture and substance containing a detectable amount of l\/lDl\/IA, in
violation of 21 U.S.C. § 846 and 841(a)(1).

l swear under penalty of perjury, that the foregoing information is true and correct to the best
of my knowledge information and belief.
./

/ / /

/
Brian Nehring, S / »c`ial Agent
Drug Enforcei nt Administration

Swom to and»subscribed before
me on the ;;:~” day of December 2018

   

 

njt 2 5 .,~ § pp `

ALLis oi\i CLAIRE
UNITED srArEs MAGisrRArE JUDGE

 

Approv:ed as to fonp_;
ss / y /» :" "`\\\ j `

Cameron L. D`esmond
Assistant U.S. Attomey

 

19

 

 

Case 2:19-cr-00055-.]AI\/| Document 1 Filed 12/14/18 Page 21 of 24

Attachment A
Locations to be Searched

A. The property located at 2366 Tahoe Vista Drive, South Lake Tahoe, California,
described as a one-story single family residence; light in color; with the numerals
2366 affixed to the front of the residence above garage door, including all
outbuildings sheds storage facilities and trailers on the property Below are
photographs of the property to be searched:

 

 

 

 

Case 2:19-cr-00055-.]AI\/| Document 1 Filed 12/14/18 Page 22 of 24

B. The person of Benjamin GILBERT;
C. The person of Amerika MOBLEY; and

D. All vehicles over which any owner, occupant, or resident of the premises has
dominion and control, as determined by agent’s observation of such person operating
or accessing vehicle; Dl\/l\/ records showing ownership or use of the vehicle; witness
statements establishing ownership or use of the vehicle; or car keys to operate the
vehicle found in the actual or constructive possession of such person

 

 

 

Case 2:19-cr-00055-.]AI\/| Document 1 Filed 12/14/18 Page 23 of 24

Attachment B
Items to be Seized

Agents are authorized to search and seize property that constitutes evidence fruits and
instrumentalities of violations of the following federal statutes (the “Target Offenses”),
committed by MOBLEY and GlLBERT and their co-conspirators:

- Title 21 U.S.C. Sections 846 and 841 (a)(l) - Conspiracy to Distribute and
Possess with lntent to Distribute LSD, l\/IDMA, Cocaine and l\/larijuana.

- Title 21 U.S.C. Section 841 (a)(l) - Distribution and Possession with
lntent to Distribute LSD, MDl\/lA, Cocaine and Marijuana.

- Title 21 U.S.C. Section 843 » Use of a Communication Facility to
Facilitate a Drug Trafficking Crime specifically, Distribution of LSD,
l\/lDl\/lA, Cocaine and l\/larijuana.

As further described in the Affidavit, the specific evidence fruits and instrumentalities
of the Target Offenses for which agents may search includes:

l.

Controlled substances including LSD, l\/lDl\/lA, Cocaine and l\/larijuana, or items
frequently used to distribute LSD, l\/lDl\/lA, Cocaine and l\/larijuana, or items
containing residue from the distribution of LSD, l\/lDl\/IA, Cocaine and l\/larijuana;
drug-trafficking paraphernalia, including scales measuring devices and weighing
devices narcotics diluting or cutting agents narcotics packaging materials
including glass vials (including dropper vials), alcohol and solvents plastic, tin
foil, cellophane jars plastic bags and containers and plastic surgical gloves

United States and foreign currency linked to drug trafficking and/or the proceeds
of drug trafficking including the pre-recorded U.S. currency used to purchase
LSD, l\/lDl\/lA, Cocaine and l\/larijuana, from MOBLEY and GILBERT during in
this investigation;

Narcotics or money ledgers narcotics distribution or customer lists narcotics
supplier lists correspondence notations logs receipts journals books pay and
owe sheets records and other documents noting the price quantity, date and/or
times when narcotics were purchased, possessed, transferred distributed, sold or
concealed;

Telephone paging devices beepers mobile phones car phones answering
machines and tapes and other communication devices which could be used to
participate in a conspiracy to distribute controlled substances in violation of 21
U.S.C. § 841(a)(1);

 

 

 

10.

11,

Case 2:19-cr-00055-.]AI\/| Document 1 Filed 12/14/18 Page 24 of 24

Bank account records wire transfer records bank statements safety deposit keys
and records money wrappers money containers income tax returns evidence of
financial transfer, or movement of money generated from the sale of narcotics

Personal telephone books address books and other such address listings letters
cables telegrams telephone bills photographs audio and video tapes connected
to drug trafficking personal notes and other items reflecting names addresses
telephone numbers communications and illegal activities of associates in drug
trafficking activities

Financial instruments purchased with large amounts of currency derived from the
sale of controlled substances including travelers checks bonds stock certificates
cashier’s checks and certificates of deposit; money counting machines money
wrappers and bags used to carry controlled substances

Records documents and deeds reflecting the purchase or lease of real estate
vehicles precious metals jewelry, or other items obtained with the proceeds from
the sale of controlled substances

Records items and documents reflecting travel, including airline tickets credit
card receipts travel vouchers hotel and restaurant receipts canceled checks
maps and written directions to location;

llandguns shotguns rifles explosives and other firearms/incendiary devices and
ammunition that may be used to facilitate the distribution or possession of, with
the intent to distribute controlled substances or discovered in the possession of a
prohibited person, including MOBLEY and GlLBERT;

lndicia of occupancy, residency, control or ownership of the premises and things
described in this warrant, including utility bills telephone bills loan payment
receipts rent documents canceled envelopes and keys photographs and bank
records and

 

